            Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 1 of 8



                           UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA

 Patricia Record,

       Plaintiff,

 v.

 Maybrook-P Orangeville Opco, LLC                  Case No. _______________

       Defendants.
                                                   JURY TRIAL DEMANDED




                                           COMPLAINT

       NOW COMES Plaintiff, Patricia Record (hereinafter referred to as “Plaintiff”), by and

through her attorneys, and files this Complaint alleging as follows:

                                  NATURE OF THE ACTION

       1.      Plaintiff initiates this action to redress violations of the Americans With

Disabilities Act (“ADA” – 42 U.S.C. §§ 12101, et seq.).

                                 JURISDICTION AND VENUE

       2.      This action is initiated pursuant to federal law. The United States District Court for

the Middle District of Pennsylvania has original subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 because the claims arise under the laws of the United States.

       3.      This Court may properly maintain personal jurisdiction over Defendant because its

contacts with this state and this judicial district are sufficient for the exercise of jurisdiction to

comply with traditional notions of fair play and substantial justice, satisfying the standard set forth

by the United States Supreme Court in International Shoe Co. v. Washington, 326 U.S. 310 (1945)

and its progeny.
             Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 2 of 8



        4.       Venue is properly laid in this District pursuant to 28 U.S.C. §§ 1391(b)(1) and

(b)(2) because Defendant resides in and/or conducts business in this judicial district and because

a substantial part of the acts and/or omissions giving rise to the claims set forth herein occurred in

this judicial district.

        5.       Plaintiff filed a Charge of Discrimination and retaliation with the Equal

Employment Opportunity Commission (“EEOC”). Plaintiff has properly exhausted her

administrative proceedings with respect to her EEOC claims by instituting the instant action within

ninety (90) days of receiving a right to sue letter from the EEOC.

                                                 PARTIES

        6.       The forgoing paragraphs are incorporated in their entirety as if set forth in full.

        7.       Plaintiff i s a n a d u l t i n d i v i d u a l w i t h a primary residence l o c a t e d at 530

Market Street, Benton, PA 17814.

        8.       Defendant is business entity with a primary place of business located at 200

Berwick Road, Orangeville, PA 17859.

                                      FACTUAL BACKGROUND

        9.       The forgoing paragraphs are incorporated in their entirety as if set forth in full.

        10.      Plaintiff was hired by Defendant as an Activity Aide on about March 19, 2014.

        11.      At all relevant times, Plaintiff has suffered from serious health conditions,

including Chronic Coronary Artery Disease (“CAD”).

        12.      Plaintiff’s job duties included being responsible for accompanying residents to the

smoking area so that they could smoke cigarettes. Initially, this required Plaintiff to accompany

one (1) or two (2) people who were allowed to smoke one (1) cigarette.
          Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 3 of 8



       13.     By about early 2017, the number of residents who partook in the aforementioned

cigarette smoke breaks had increased to about six (6) or seven (7). Further, at this time, the

residents were given three (3) smoke breaks and permitted to smoke two (2) cigarettes. Upon

information and belief, the change in Defendant’s resident smoking policy was implemented by

Administrator Loree Levulis (“Ms. Levulis”).

       14.     In about the summer of 2017, Plaintiff advised her direct supervisor, Darlia

Sponenberg (“Ms. Sponenberg”) that being required to accompany the residents for these

additional smoke breaks was aggravating her serious health condition. Specifically, the prolonged

exposure to cigarette smoke would result in dizziness, nausea.

       15.     To avoid prolonged exposure to cigarette smoke, Plaintiff began supervising

residents smoking cigarettes from inside of Defendant’s premises. Specifically, Plaintiff stood

behind a glass door in such a manner that she was still able to see the smoking residents.

       16.     Defendant’s Director of Nursing advised Plaintiff that she was not permitted to

observe the residents from inside. When Plaintiff asked that she be allowed to continue to do so

because the cigarette smoke aggravated her serious health condition, the Director of Nursing

simply told her “no.”

       17.     In about December of 2017, Plaintiff advised Ms. Levulis that observing the

smoking residents was negatively impacting her health. In response, Ms. Levulis simply told

Plaintiff that she should wear warmer clothing because cold weather could also affect CAD.

       18.      In about March of 2018, Plaintiff again spoke with Ms. Sponenberg regarding

whether she could be allowed to observe smoking residents from indoors, or alternatively, whether

somebody else could be assigned to perform the task of observing smoking residents. In response,
           Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 4 of 8



Ms. Sponenberg told Plaintiff that doing so was part of her job duties and that she had no choice

but to continue to do so.

       19.     Between march of 2018 and Plaintiff’s last date of employment, she made frequent

reference to the fact that having to observe the smoking residents was aggravating her serious

health condition.

       20.     On about August 23, 2018, Plaintiff was terminated from employment.

Defendant’s stated reason for termination was that it “wasn’t working out” and the allegation that

there were patient complaints regarding Plaintiff. However, prior to being terminated, Plaintiff

was not made aware of any so-called patient complaints.

                                              Count I
                                      Violations of the ADA
                    (Discrimination, Failure to Accommodate and Retaliation)

       21.     The forgoing paragraphs are incorporated in their entirety as if set forth in full.

       22.     At all times relevant herein, Plaintiff suffered from a disability as defined under

the ADA.

       23.     At all times relevant herein, Plaintiff was a qualified individual with a disability

insofar as she was capable of performing all essential functions of his job with Defendant,

provided that he be granted reasonable accommodations.

       24.     As described above, Plaintiff requested reasonable accommodations.

       25.     As described above, Defendant failed to accommodate Plaintiff’s request.

       26.     Within a close temporal proximity of Plaintiff’s request for reasonable

accommodations (and Defendant’s denial of same) she was terminated from employment.

       27.     The forgoing conduct constitutes violations of the ADA.

       WHEREFORE, Plaintiff prays that this Honorable Court enter an order that:
            Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 5 of 8



       A.      Defendant is to be prohibited from continuing to maintain its illegal policy, practice

or custom of discriminating/harassing/retaliating against employees and is to be ordered to

promulgate and effective policy against such unlawful acts and to adhere thereto;

       B.      Defendant is to compensate Plaintiff, reimburse Plaintiff and make Plaintiff whole

for any and all pay and benefits Plaintiff would have received had it not been for Defendant’s

illegal actions, including but not limited to past lost earnings, future lost earnings, salary, pay

increases, bonuses, medical and other benefits, training, promotions and seniority. Plaintiff should

be accorded those benefits illegally withheld from the date she first suffered retaliation at the hand

of Defendant until the date of verdict;

       C.      Plaintiff is to be awarded punitive damages, as permitted by applicable law, in an

amount determined by the Court or trier of fact to be appropriate to punish Defendant for its

willful, deliberate, malicious and outrageous conduct and to deter Defendant or other employees

from engaging in such misconduct in the future;

       D.      Plaintiff is to be accorded any and all other equitable and legal relief as the Court

deems just, proper and appropriate, including but not limited to, emotional distress and/or pain

and suffering damages (where legally permitted);

       E.      Plaintiff is to be awarded the costs and expenses of this action and reasonable legal

fees as provided by applicable law;

       F.      Any verdict in favor of Plaintiff is to be molded by the Court to maximize the

financial recovery available to Plaintiff in light of the caps on certain damages set forth in

applicable law; and
         Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 6 of 8



       G.     Plaintiff’s claims are to receive a trial by jury to the extent allowed by applicable

law. Plaintiff also has endorsed this demand on the caption of this Complaint in accordance with

Federal Rule of Civil Procedure 38(b).




                                                    Respectfully Submitted,




                                                    Christa Levko, Esq.
                                                    Attorney for Plaintiff
                                                    Kraemer, Manes, & Associates
                                                    1628 JFK Blvd., Suite 1650
                                                    Philadelphia, PA 19103
                                                    Direct: (215) 475-3517
                                                    Fax: (215) 734-2413
                                                    cl@lawkm.com
Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 7 of 8




                   EXHIBIT A
Case 4:19-cv-00370-MWB Document 1 Filed 03/04/19 Page 8 of 8
